Exhibit 10.57

 

A form of note in substantially this format was provided to certain lessors and
lenders.

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF ANY
STATES.  THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE TERMS
OF THIS NOTE, THE ACT AND APPLICABLE STATE SECURITIES LAWS, PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM.  INVESTORS SHOULD BE AWARE THAT THEY MAY BE
REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD
OF TIME.  THE ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL TO
THE HOLDER IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ISSUER TO THE
EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE WITH THE ACT, ANY
APPLICABLE STATE SECURITIES LAWS AND THE TERMS OF THE NOTE.

 

Form of Convertible Note

 

$

                    , 20    

 

 

FLYi, INC., a Delaware corporation (herein called the “Issuer,” which term
includes any successor Person), for value received, hereby promises to pay to
                     (or its permitted and registered successors and assigns,
“Holder”), the principal sum of Five                  Dollars
($                ) on or before                     , 20     as specified
herein (the “Maturity Date”), without interest, subject to the automatic
conversion feature and conversion right set forth below.  Principal shall be
payable in full on the Maturity Date upon presentation of this Note. 
Capitalized terms used herein and not otherwise defined have the meanings
ascribed to them in Section 10 hereof.

 

1.               Conversion upon Maturity.  Unless this Note has been converted
pursuant to the provisions of Section 2 hereof, and provided that on the
Maturity Date neither the Issuer nor Independence Air, Inc. (“IA”) is a debtor
in any bankruptcy or insolvency proceeding, then on                     , 20    
this Note shall automatically be converted into a whole number of fully paid and
non-assessable shares of the Issuer’s common stock, par value $0.02 per share
(“Common Stock”), determined by dividing such unpaid principal amount by the
Conversion Price then in effect as determined pursuant to Section 2 and the
indebtedness represented by this Note shall thereupon be discharged in full;
provided, however, that this Section 1 shall not apply in the event of a default
under Section 4.

 

2.               Conversion Right.

 

2.1.           Conversion to Common Stock.  Provided that on the date of
conversion neither the Issuer nor IA is a debtor in any bankruptcy or insolvency
proceeding, the

 

--------------------------------------------------------------------------------


 

Holder shall have the right to convert all of the unpaid principal amount of
this Note into a whole number of fully paid and non-assessable shares of the
Issuer’s Common Stock determined by dividing such unpaid principal amount by the
Conversion Price (such right being referred to herein as the “Conversion
Right”).  For purposes of this Note, the “Conversion Price” on the Issue Date
shall be            , and thereafter shall be adjusted only as provided in this
Section 2.

 

2.2.           Adjustments Upon Changes in Capitalization.  The Conversion Right
and the Conversion Price shall be adjusted by the Issuer from time to time as
follows:

 

2.2.1.       Common Stock Splits and Combinations.  If the Issuer at any time or
from time to time after the Issue Date effects a subdivision of the outstanding
shares of Common Stock, then the Conversion Price in effect immediately before
that subdivision shall be proportionately decreased, and conversely, if the
Issuer at any time or from time to time after the Issue Date combines the
outstanding shares of Common Stock, the Conversion Price then in effect
immediately before the combination shall be proportionately increased.  Any
adjustment under this subsection 2.2.1 shall become effective as of the opening
of business on the day following the day upon which such subdivision or
combination becomes effective.

 

2.2.2.       Dividends and Distributions.  In the event the Issuer at any time
or from time to time after the Issue Date makes, or fixes a record date for the
determination of holders of Common Stock entitled to receive, without
consideration, a dividend or other distribution payable in additional Common
Stock, then the Conversion Price then in effect shall be decreased as of the
opening of business on the day following the day of such issuance or, in the
event such a record date is fixed, as of the opening of business on the day
following such record date, by multiplying the Conversion Price then in effect
by a fraction (i) the numerator of which shall be the total number of shares of
Common Stock issued and outstanding immediately prior to the time of such
issuance or the close of business on such record date, and (ii) the denominator
of which shall be the total number of shares of Common Stock issued and
outstanding immediately prior to the time of such issuance or the close of
business on such record date plus the number of shares of Common Stock
constituting such dividend or distribution; provided, however, that if such
record date is fixed and such dividend is not fully paid or such distribution is
not fully made on the date fixed therefore, the Conversion Price shall be
recomputed accordingly as of the close of business on such record date and
thereafter the Conversion Price shall be adjusted pursuant to this subsection
2.2.2 as of the time of actual payment of such dividend or distribution.

 

2.2.3.       Recapitalization or Reclassification.  If the shares of Common
Stock issuable upon the conversion of this Note are changed into the same or a
different number of shares of any class or classes of securities of the Issuer,
whether by recapitalization, reclassification or otherwise (other than a

 

2

--------------------------------------------------------------------------------


 

subdivision or combination of Common Stock or dividend payable in Common Stock
provided for in Section 2.2.1 or in Section 2.2.2), then the Conversion Right
and the Conversion Price shall thereafter refer to the right to convert the
unpaid principal amount of this Note into such number and kind of securities as
would have been issuable to Holder as a result of such change if, immediately
prior to such change, the Holder had exercised the Conversion Right as to the
entire unpaid principal amount hereof, and the Conversion Price shall be fixed
by dividing such unpaid principal amount of this Note on the date of such event
by the number of shares or other units of such securities determined thereby,
subject to further adjustment with respect to any other event as provided
herein.

 

2.2.4.       Reorganization or Sale of Issuer.  If there is a capital
reorganization of the Issuer (other than a recapitalization, subdivision,
combination, reclassification or exchange of Common Stock provided for elsewhere
in this Section 2.2) or a merger or consolidation of the Issuer with or into
another company, or the sale of all or substantially all of the Issuer’s
properties and assets to any other Person and there is a resulting distribution
of cash and/or securities and/or property in exchange for, payment of or
cancellation of the Common Stock (other than a cash dividend, and other than a
dividend or distribution of shares of Common Stock provided for in Section 2.2.1
or in Section 2.2.2) and if the Issuer shall not exercise its mandatory
conversion right (if applicable) pursuant to Section 2.3, then the Conversion
Right shall refer to the right to convert the unpaid principal amount of this
Note into such amount, number and kind of cash, securities and/or property as
would have been issuable or distributable to Holder on account of such
reorganization, merger, consolidation, sale or distribution if, immediately
prior to the record date for such event, or in the absence of a record date,
immediately prior to such event, the Holder had exercised the Conversion Right
as to the entire unpaid principal amount under the Note.  In any such case, the
Issuer shall make an appropriate adjustment in the application of the provisions
of this Section 2.2 with respect to the rights of Holder after the
reorganization, merger, consolidation, sale or distribution to the end that the
provisions of this Section 2.2 shall be applicable after that event and be as
nearly equivalent to the provisions hereof as may be practicable.  This Section
2.2.4 shall have no application in the context of a bankruptcy or in an
insolvency proceeding involving the Issuer.

 

2.2.5.       Limitation on Rights.  Notwithstanding any provision of this Note
to the contrary, before such time as the Note is converted pursuant to Section 1
hereof, or the Holder exercises the Conversion Right or the Issuer exercises its
mandatory conversion right (if applicable) pursuant to Section 2.3, and shares
of Common Stock are issued to Holder (or in such name as specified by Holder)
pursuant to Section 2.4, nothing set forth herein shall be interpreted as
vesting in Holder or in any other person any voting or other rights as a holder
of Common Stock or of any other equity interests in Issuer pursuant hereto for
any purpose.  No other provisions for the adjustment of

 

3

--------------------------------------------------------------------------------


 

the Conversion Right and/or the Conversion Price shall be provided to the Holder
nor shall the consent of the Holder be required for any of the transactions
described in Section 2.2 or Section 2.3 or for any other corporate transaction.

 

2.2.6.       Calculation of Adjustments.  All calculations under this Section
2.2 shall be made by the Issuer and shall be made to the nearest cent or to the
nearest one-thousandth (1/1,000) of a share (or if there is not a nearest
one-thousandth of a share, to the next lower one-thousandth of a share),
whichever of the foregoing results in the rounding process having the least
effect, as the case may be.  No adjustment to the Conversion Price shall be
required unless such adjustment would require an increase or decrease of at
least one percent (1%) therein; provided, however, that any adjustments that by
reason of this subparagraph are not required to be made shall be carried forward
and taken into account in any subsequent adjustment.  The Issuer shall upon
request by the Holder notify the Holder of the Conversion Price and provide a
brief statement of the facts requiring such adjustment and the calculation of
any adjustment thereto.

 

2.3.           Mandatory Conversion Right.  In the event of a corporate
transaction or event (whether by means of an exchange offer, liquidation, tender
offer, consolidation, merger, combination, reclassification or otherwise) in
which the Issuer will cease to have a class of equity securities registered
pursuant to Section 12 or 15(d) of the Securities Exchange Act of 1934 or in
which the Issuer will survive only as a subsidiary of another entity that prior
to such transaction or event was unaffiliated with the Issuer, then the Issuer
shall have the right immediately prior to the closing of such corporate
transaction or the occurrence or effectiveness of such event to convert this
Note into the Common Stock based upon the Conversion Price in effect at the time
of such conversion; provided that the Issuer is not a debtor in bankruptcy or in
an insolvency proceeding on such date.  [In addition, in the event that the
Common Stock issuable upon conversion of the Note is subject to an effective
registration statement covering the resale thereof or would be eligible for
resale pursuant to Rule 144(k) (or any successor rule) under the Act, and the
closing price of the Common Stock reported on the Consolidated Transaction
Reporting System for at least 20 trading days in a period of 30 consecutive
trading days is more than 120% of the Conversion Price, then the Issuer shall
have the right to convert this Note into the Common Stock based upon the
Conversion Price in effect at the time of such conversion.]

 

2.4.           Conversion Procedures.  In order to exercise the Conversion Right
with respect to the Note, the Issuer must receive at the office of the Issuer at
45200 Business Court, Suite 100, Dulles, Virginia, or at such other office or
agency as the Issuer may maintain for such purpose and specify to Holder, the
original of the form entitled “Conversion Notice” in the form attached as
Exhibit B to the Note, duly completed and manually signed, together with the
Note duly endorsed for transfer, or accompanied by a written instrument of
transfer in the form attached as Exhibit A to the Note and duly executed, by
Holder or his attorney duly authorized in writing, with signature guaranteed. 
Such notice shall also state the name or names (with address or addresses) in
which the certificate or certificates for Common Stock which shall be issuable
on such conversion shall be issued, and shall be accompanied by transfer or
similar taxes, if required by law.  The Issuer shall issue and deliver to the
Holder a certificate or certificates for the number of whole shares of Common
Stock issuable upon any conversion of this Note, no later than the fifth (5th)
business day following the date that the Issuer receives the documents and
information as required in this Section 2.4 or, if the

 

4

--------------------------------------------------------------------------------


 

Note is converted upon the Maturity Date pursuant to Section 1 or the Issuer
exercises its mandatory conversion right pursuant to Section 2.3, no later than
the fifth (5th) business day following the date of such conversion, at the
office of the Issuer at 45200 Business Court, Suite 100, Dulles, Virginia, or at
such other office or agency as the Issuer may maintain for such purpose and
specify to Holder; provided, however, that such certificate or certificates may
be delivered at the option of the Issuer to Holder at such other account as
shall be designated by Holder at the time of such conversion.

 

3.               Restrictions on Transfer.  Holder shall not make any
disposition of this Note unless (i) such disposition relates to the entire
unpaid principal amount of the Note, (ii) such disposition is made in compliance
with applicable securities laws, and (iii) Holder shall have notified the Issuer
of the proposed disposition and shall have furnished the Issuer with a detailed
statement of the circumstances surrounding the proposed disposition and an
opinion of counsel to the Holder in form and substance reasonably satisfactory
to the Issuer to the effect that any proposed transfer or resale is in
compliance with the Act, any applicable state securities laws and the terms of
the Note.

 

4.               Defaults and Remedies.  The occurrence of any default hereunder
shall, at the option of Holder, cause the entire unpaid balance of this Note to
become immediately due and payable.  A default shall occur hereunder upon the
occurrence of any of the following events:  (i) failure to convert the Note into
Common Stock as provided for hereunder within ten business days after written
notice from Holder to Issuer of the failure to perform such obligation under
this Note if such failure has not been cured before the end of such ten business
day period, (ii)  the commencement of any voluntary proceedings under any
bankruptcy or insolvency laws by the Issuer or IA, or (iii) the commencement of
any involuntary proceedings under any bankruptcy or insolvency laws against the
Issuer or IA, if the same have not been fully discharged within sixty days after
the commencement thereof.

 

5.               Amendments and Waivers.  This Note and the rights and
obligations of the Issuer or Holder may be amended only pursuant to a written
agreement between the Issuer and Holder.  Holder may waive compliance by the
Issuer with any or all provisions of this Note and with any or all past defaults
under this Note and their consequences, if such waiver is in writing.  Any such
written consent or written waiver by Holder shall be conclusive and binding upon
Holder and upon all future Holders of this Note and of any Note issued upon the
registration of transfer hereof or in exchange hereof or in lieu hereof whether
or not notation of such consent or waiver is made upon this Note.

 

6.               Denominations, Transfer, Exchange.  This Note may not be
transferred or resold except as expressly permitted under the terms of this
Note, the Act and applicable state securities laws, and only as to the entire
unpaid principal amount thereof.  The Note may be transferred (a) only to a
“Qualified Institutional Buyer” as defined in Rule 144A (or any successor rule)
under the Act, or (b) in a transaction not involving a distribution (pursuant to
an exemption from the Act) provided that the Holder shall have delivered an
opinion of counsel to the Holder in form and substance reasonably

 

5

--------------------------------------------------------------------------------


 

satisfactory to the Issuer to the effect that any proposed transfer or resale is
in compliance with the Act, any applicable state securities laws and the terms
of the Note.    The transfer of this Note shall be effective only upon surrender
of this Note to the Issuer for registration of transfer at the office of the
Issuer at 45200 Business Court, Suite 100, Dulles, Virginia, or at such other
office or agency of the Issuer as the Issuer may maintain for such purpose and
specify to Holder, accompanied by a written instrument of transfer in the form
attached as Exhibit A to the Note and duly executed by Holder or his attorney
duly authorized in writing, with signature guaranteed, and such other documents
or opinions as provided for herein or as reasonably requested by the Issuer, and
thereupon a new Note in the form hereof, mutatis mutandis, will be issued to the
designated transferee.

 

7.               Place and Form of Payment.  If the Issuer shall elect to pay
the principal payable under the Note or the principal shall otherwise become due
and payable pursuant to Section 4 hereof, such principal will be paid to the
Person in whose name this Note is registered at the close of business on the
last business day immediately prior to the date for such payment of principal. 
Payment of principal on this Note will be made at the office of the Issuer at
45200 Business Court, Suite 100, Dulles, Virginia, or at such other office or
agency of the Issuer as the Issuer may maintain for such purpose and specify to
Holder, and such payment shall be made in immediately available funds and in
such coin or currency of the United States of America as at the time of payment
is legal tender for payment of public and private debts; provided, however, that
such payment may be made at the option of the Issuer to Holder at such other
account as shall be designated by Holder at least ten (10) business days prior
to the Maturity Date.

 

8.               Persons Deemed Owners.  The Issuer and any agent of the Issuer
may treat the Person in whose name this Note is registered as the owner hereof
for all purposes, whether or not this Note shall be overdue, and neither the
Issuer nor any agent of Issuer shall be affected by notice to the contrary.

 

9.               Governing Law.  This Note shall be governed by and construed in
accordance with the law of the State of New York, including all matters of
construction, validity, and performance.

 

10.         Definitions.  For purposes of this Note, the following terms shall
have the meanings set forth below:

 

 “Issue Date” means                     , 20    .

 

“Person” means any individual, corporation, association, partnership, limited
liability company, joint venture, trust, estate or other entity or organization.

 

[SIGNATURE PAGE FOLLOWS]

 

6

--------------------------------------------------------------------------------


 

SIGNATURE

 

IN WITNESS WHEREOF, the Issuer has caused this Note to be duly executed.

 

Dated:                       , 20    

FLYi, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Signature Page

 

7

--------------------------------------------------------------------------------


 

Exhibit A

 

FORM OF ASSIGNMENT

 

For value received, the undersigned hereby sells, assigns and transfers unto
                                                                     the within
Note of FLYi, Inc. and all rights thereunder, and hereby irrevocably constitutes
and appoints                                      attorney to transfer the said
Note, with full power of substitution in the premises.

 

 

Dated:

 

 

 

 

 

Social Security or other tax identification

 

number of transferee

 

 

Assignor’s Signature:

 

 

 

 

Name:

 

 

NOTICE:                The assignor’s signature to this assignment must
correspond with the name as it appears upon the face of the within Note in every
particular without alteration or any change whatever.

 

Signature Guaranteed:

 

 

 

 

By:

 

 

Form of Assignment

 

--------------------------------------------------------------------------------


 

Exhibit B

 

CONVERSION NOTICE

 

The undersigned hereby irrevocably exercises the option to convert the FLYi,
Inc. Convertible Note dated                     , 20     (the “Note”) with an
original principal amount of                Dollars ($                ) into
shares of Common Stock of FLYi in accordance with the terms of the Note, and
directs that such shares be delivered to and be registered in, the name of the
Holder or such name as specified below.

 

 

HOLDER

 

 

Dated:

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Form of Conversion Notice

 

--------------------------------------------------------------------------------